Exhibit 10.3

AMENDMENT

TO MANAGEMENT RETENTION AGREEMENT

This Amendment to the Management Retention Agreement (this “Amendment”) by and
between Heron Therapeutics, Inc. (the “Company”), and Brian G. Drazba (the
“Executive”) is effective as of April 22, 2015.

WHEREAS, the Executive and the Company are parties to the Management Retention
Agreement dated as of October 23, 2013 (the “Original Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Original Agreement as
described in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants in this Amendment, the
parties agree that the Original Agreement is amended as set forth below:

 

1. Section 2(b) shall be amended by replacing the first occurrence of the words
“twelve (12) month period” contained therein with the words “eighteen (18) month
period”.

 

2. Section 9(l) shall be amended by replacing the words “twelve (12) month
period” contained therein with the words “eighteen (18) month period”.

 

3. Except as modified by this Amendment, the Original Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Heron Therapeutics, Inc.

By: /s/ Barry Quart

Name: Barry Quart Title: CEO

/s/ Brian G. Drazba

Brian G. Drazba